The referee has made inconsistent findings. He has found that $910.36 represents the plaintiff' net invoice value of the goods sold from the first consignment and has credited the plaintiff with that amount. *Page 500 
By defendant's ninth request to find, he determined the amount to be $773.60. The defendant, appellant, is entitled to this difference of $136.76, with interest thereon from August 8, 1907, to May 5, 1913, which is $47.18, making a total of $183.94. (Hazard v. Wight, 201 N.Y. 399; Whalen v. Stuart,194 N.Y. 495, 502.)
The judgment should be modified by deducting the sum of $183.94, and as so modified affirmed, without costs.
HISCOCK, Ch. J., COLLIN, CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ. concur.
Judgment accordingly.